Citation Nr: 0946232	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1944 to February 1946.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

Procedural history

The RO awarded the Veteran service connection for right ear 
hearing loss in a July 2002 rating decision; a noncompensable 
(zero percent) disability rating was assigned.  

In May 2004, the Veteran filed an increased rating claim for 
his service-connected right ear hearing loss.  The RO denied 
this claim in the above-referenced September 2004 rating 
decision.  The Veteran disagreed with this decision and 
perfected an appeal as to that issue.

In January 2009, the Board remanded the Veteran's claim for 
further procedural development.  The Veteran's claims file 
has been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Issues not on appeal

As noted in the Board's January 2009 decision, the RO denied 
the Veteran's increased rating claim for his service-
connected right ear otitis media, as well as the Veteran's 
request to reopen his previously-denied service-connection 
claim for left ear hearing loss via its September 2004 rating 
decision.  To the Board's knowledge, the Veteran has not 
disagreed with these decisions.  Accordingly, they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected right ear hearing loss is 
manifested by an average pure tone threshold of 59 decibels 
in the right ear, with speech recognition ability of 100 
percent.

2.  The evidence does not show that the Veteran's service-
connected right ear hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected right ear hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected right ear hearing loss, 
which is currently rated noncompensably (zero percent) 
disabling.  As noted above, service connection has not been 
awarded for hearing loss of the Veteran's left ear.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

As was noted in the Introduction above, the Board remanded 
the Veteran's increased rating claim in January 2009 for 
further procedural development.  More specifically, the Board 
instructed the agency of original jurisdiction (AOJ) to 
furnish notice to the Veteran pursuant to Dingess/Hartman v. 
Nicholson,   19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The AOJ was given the option 
to readjudicate the Veteran's claim.

The VA Appeals Management Center (AMC) sent a letter to the 
Veteran dated February 5, 2009 that included the notice 
provisions required by both Dingess and Vazquez.  The Veteran 
submitted no additional evidence after receiving this letter.  
Accordingly, the AOJ did not readjudicate the Veteran's 
claim, but forwarded the claims file directly to the Board 
for further appellate review.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in 
letters dated May 10, 2004, May 27, 2004, and in the above-
referenced February 5, 2009 letter, which informed him that 
"the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the May 2004 and February 
2009 letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA Medical 
Centers and the Social Security Administration.  The letters 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, the letters informed the Veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the letters were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The May 2004 letters further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the February 2009 letter, page 6.  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the May 2004 letters.  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced February 5, 2009 letter from 
the AMC.  This letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the February 2009 letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board finds that the February 2009 letter to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
him that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 
percent to as much as 100 percent," depending on the 
disability involved.  In addition, the AMC invited evidence 
that would demonstrate limitations in the Veteran's daily 
life and work, and gave notice of the specific schedular 
criteria used to rate his hearing loss through the use of 
diagnostic codes, specifically Diagnostic Code 6100 [hearing 
impairment].

Accordingly, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.  In any event, the Court's decision 
in Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the February 2009 
VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  Indeed, the 
Veteran submitted a written brief of arguments in November 
2009.  The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records, and VA and private treatment records, 
which are associated with the Veteran's claims folder. 

Additionally, the Veteran was provided with VA examinations 
in April 2002, March 2005, and June 2007.  

The Veteran has recently asserted that the June 2007 VA 
examination report is inadequate because no objective 
audiometric results are demonstrated in the report.  See the 
November 2, 2009 Appellate Brief, page 2.  The Board will 
address the adequacy of these exams and the Veteran's recent 
contention in greater detail in its analysis below.

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  The Veteran declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's right ear hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009) [hearing 
impairment].  Diagnostic Code 6100 is deemed by the Board to 
be the most appropriate, primarily because it pertains 
specifically to the disability at issue (hearing loss).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 6100.

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2009).  

If impaired hearing is service-connected in only one ear [as 
in this case], in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of "I."      See 38 C.F.R. § 4.85 (2009).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's was received in May 2004, 
after the amended regulations became effective.  Thus, the 
Veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  




Factual background

As noted above, the Veteran filed a claim for an increased 
rating for his right ear hearing loss in May 2004.  in 
connection with his claim, the Veteran was scheduled to 
report for an audiological examination on September 10, 2004.  
He failed to report for the examination.  The RO rescheduled 
the Veteran's examination two more times, in December 2004 
and January 2005.   The Veteran failed to appear for either 
examination.

In March 2005, the Veteran appeared for a VA audiological 
examination.  After testing, the VA examiner specifically 
noted that the audiometric findings were "neither reliable 
nor valid."  The VA examiner noted that the results were 
"too inconsistent to be credible," and that "[i]f another 
exam is scheduled, it must be done with the understanding 
that full patient cooperation is needed for valid and 
reliable results to be obtained."  See the March 2005 VA 
examiner's report, pages 2 and 3.  

The RO scheduled another VA examination with a different 
examiner in June 2007.  The June 2007 VA examiner also could 
not obtain reliable audiometric results during testing.  The 
June 2007 VA examiner stated that the Veteran's "pure tone 
responses were too variable to be considered for adjudication 
purposes."  See the June 2007 VA examiner's report, page 2.

Analysis

Initial matter - the adequacy of various examination reports 

The Veteran has recently asserted that the June 2007 VA 
examination report is inadequate for rating purposes.  The 
Veteran further argues that the Board should rate his right 
ear hearing loss based on audiometric findings from a private 
May 2006 audiological exam.  See the Veteran's January and 
November 2009 Written Brief Presentations.  
  
The Veteran has specifically claimed that the June 2007 VA 
examination report is "just flat-out inadequate for rating 
purposes," as no objective results are demonstrated in the 
report.  Insofar as both the March 2005 and June 2007 
examination reports contain unreliable puretone threshold 
results, the Board agrees these numerical values cannot be 
used to rate the Veteran's right ear hearing loss.  However, 
the mere presence of unreliable puretone values does not 
demonstrate that the VA in fact failed to provide the Veteran 
an "adequate" examination.  It is clear from the examiners' 
explicitly stated comments that the Veteran, for whatever 
reason, was refusing to cooperate with the audiological 
testing.   

There is no indication that the testing was substandard or 
that the examiners were less than fully professional.  
Indeed, the reports of these examinations reflect that each 
examiner took note of the Veteran's past medical history [to 
include his service-connected right ear otitis media], 
recorded his current complaints, conducted an appropriate 
examination and rendered appropriate diagnoses and opinions.  
Any inadequacy in the examination results must be placed 
squarely at the feet of the Veteran himself.  

The Board views with concern the Veteran's seeming refusal to 
comply with testing procedures.  The responsibility that the 
evidentiary record be developed to its fullest possible is 
not unilateral; the Veteran must cooperate in this 
development, and his failure to cooperate may precipitate 
action adverse to the interests of his claims.  Indeed, the 
Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The record demonstrates that the VA has attempted to evaluate 
the current severity of his right ear hearing loss on five 
separate occasions, to no avail.  The Veteran failed to 
report for the first three scheduled examinations, and 
subsequently failed to cooperate with VA examiners at the 
next two examinations.  As a result, unreliable audiometric 
results were elicited that cannot be used to rate the 
Veteran's right ear hearing loss.  

The Veteran has suggested that his service-connected right 
ear otitis media may "tend to make an audiology examination 
more difficult," and that his confusing VA examination 
results may be "better explained in terms [his] full 
disability picture."                  However, both VA 
examiners were clearly aware of the Veteran's otitis media, 
as their respective reports specifically reference his 
history of right ear otitis.  Pertinently, neither examiner 
associated any testing complications with the otitis 
disability.  Rather, the March 2005 VA examiner specifically 
highlighted the Veteran's unwillingness to cooperate in his 
assessments.  

In light of the objective record, the Board finds the 
Veteran's contention that any inadequacy in the examination 
report to be the fault of the examiner to be disingenuous in 
the extreme. 

The Board finds that, in light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's increased rating 
claim and that any further attempts to assist the Veteran in 
developing his claim would result in needless delay, and are 
thus unwarranted.

The Veteran has asserted that an "accurate" and "valid 
audiology examination with interpretable results" currently 
exists of record.  He has requested that the Board rate his 
right ear hearing loss based on a May 3, 2006 private 
audiological testing report, which he supp[lied.  That report 
consists of a graphical representation of audiometric data.  
The private audiology report of record dated May 3, 2006 
cannot be interpreted by the Board and is therefore useless 
for rating purposes.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board 
may not interpret graphical representations of audiometric 
data].  Moreover, the private report crucially does not 
contain required speech recognition scores.  

Therefore, the only reliable audiometric test results of 
record are those noted in the Veteran's April 2002 VA 
examination report.  The Board will therefore use that report  
in rating the Veteran's claim.  



Schedular rating

Applying the findings of April 2002 VA audiological 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned noncompensable 
right ear hearing loss evaluation at this time.  

The April 2002 VA examination report shows that the Veteran's 
right ear manifests an average puretone threshold of 59 
decibels, and speech discrimination of 100 percent.  See the 
April 2002 VA examiner's report, page 2.  Reference to 38 
C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level I impairment.

The Veteran is not service-connected for left ear hearing 
loss.  Under 38 C.F.R. § 4.85, for the purpose of determining 
the percentage evaluation of the Veteran's service-connected 
right ear hearing impairment, the non-service-connected ear 
will be assigned a Roman Numeral designation for hearing 
impairment of "I."

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a left and right ear with respective Level 
I hearing loss, a noncompensable (zero percent) disability 
rating is assigned.  

Accordingly, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the April 2002 VA examination only three of 
the four specified frequencies in the right ear was 55 dB or 
more.  Therefore, 38 C.F.R. § 4.86(a) is not applicable.  
With respect to the application of 38 C.F.R. § 4.86(b), the 
Veteran's hearing test does not show a result of 70 dB or 
more at 2000 Hz for the right ear.  Therefore, 38 C.F.R. § 
4.86(b) is also not applicable.  The Veteran's pattern of 
hearing impairment is not an exceptional one based on the 
April 2002 audiometric examination.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the 
audiology results. 
See Lendenmann, supra.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected right ear hearing loss was filed in May 
2004. Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration, or May 2003 to the 
present. 

The RO has rated the Veteran noncompensably disabling from 
March 28, 2002, the date of service connection, and at all 
times thereafter.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right ear 
hearing loss was more or less severe during the appeal period 
under consideration.  As was described above, VA examinations 
in March 2005 and June 2007 failed to document reliable 
audiometric test results.  Accordingly, the only competent 
test results of record are contained in the above-referenced 
April 2002 VA examination report, discussed above.  This 
report fails to show symptomatology warranting a disability 
rating other than the currently-assigned zero percent.  
Accordingly, staged ratings are not warranted.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  

In this regard, both the April 2002 and June 2007 VA 
examiners specifically noted the Veteran's complaint that his 
hearing difficulty results in an inability to discriminate 
words, or to understand conversation.  See the April 2002 VA 
examiner's report, page 1; see also the June 2007 VA 
examiner's report, page 1.  The examiners highlighted the 
Veteran's past military, occupational, and recreational noise 
exposure.  

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ear hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his right ear hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran worked in a factory for 40 years after his service.  
See the April 2002 VA examiner's report, page 1.  There is no 
indication in the record that the Veteran's right ear hearing 
loss causes any unusual employment impairment.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected right ear hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to   38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
rating for the Veteran's service-connected right ear hearing 
loss are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected right ear hearing loss is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


